EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Gallus (Reg. No. 69,860) on May 24, 2022.

The application has been amended as follows: 

Cancel claims 21-24.
Insert the following new claims 25-28:
              -- 25. The memory device of claim 18, wherein the vertically oriented digit lines
                         are formed symmetrically, in vertical alignment, in electrical contact with the first
                         source/drain regions.

                 26. The memory device of claim 18, wherein the vertically oriented digit lines
                 are formed asymmetrically adjacent in electrical contact with the first source/drain
                 regions.

                 27. The memory device of claim 18, wherein the array of vertically stacked
                 memory cells is electrically coupled in an open digit line architecture.

                28. The memory device of claim 18, wherein the array of vertically stacked
                memory cells is electrically coupled in a folded digit line architecture. --

Reasons for Allowance
Claims 25-28 are allowed.  Claims 1-20 were allowed in the Notice of Allowance mailed on March 16, 2022.
The following is an examiner’s statement of reasons for allowance:  claims 21-24 were inadvertently omitted in the claim set filed by the applicant on November 24, 2021.  New claims 25-28 reintroduce the same exact claimed subject matter of now canceled claims 21-24 (as seen in the claim set filed on November 4, 2020).  The reasons for the allowability of this subject matter were discussed in the Notice of Allowance mailed on March 16, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817